Labatjve, J.
On- the 16th May, 1862, the plaintiff, Elizabeth Parker, borrowed of the defendants, Smith Broas et als., the sum of seven *168hundred dollars in treasury notes of tho so-called Confederate States, and gave hor note for the same, and, in order to secure the payment of said notes, she gave a special mortgage upon a lot of ground situated in this city. The note having become due, the defendants obtained an order of seizure and sale, and plaintiff enjoined the sale on the ground that the consideration of the note was illegal and immoral and against the policy of the law, being Confederate money.
The Court below, after hearing the evidence, made the injunction perpetual, and the defendants appealed.
On the trial below, plaintiff offered parol evidence to show the considertion of the note, and that it was Confederate money; defendants objected to the evidence as being inadmissible to vary or contradict the public act of mortgage; tho Court overruled the objections and admitted the testimony. The Court did not err; the parol evidence was legal to prove want of consideration of tho note. Besides, it is now admitted in this Court by defendants that tho note was given for Confederate notes, but they insist that at the time of its execution, the currency of such notes was legalized by orders of General Butler, of the 1st and 18th of May, 1862. Wo do not understand these orders to have made these Confederate notes currency; but the General only abstained, on certain representations, from prohibiting them absolutely, and he permitted them to circulate among those that would be inconsiderate enough to receive them, until further orders. He did not intend, for he had no power to do so, to make legal currency out of such papers which were issued and put in circulation in the community to overthrow the Government of the United States.
It is unnecessary to repeat that the consideration of the note sued upon, was immoral and illegal; that question is now too well settled.
We are of opinion that the District Court made a proper application of the law.
The judgment appealed from is affirmed, with costs.